Citation Nr: 0946614	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-10 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the upper extremities claimed as secondary to a 
service-connected splenectomy.

2.  Entitlement to service connection for peripheral vascular 
disease of the lower extremities claimed as secondary to a 
service-connected splenectomy.

3.  Entitlement to service connection for coronary artery 
disease with myocardial infarction and stent placement 
claimed as secondary to service-connected splenectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
RO in Louisville, Kentucky, which, in pertinent part, denied 
the above claims.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains at least one claim, for 
coronary artery disease, that may be affected by these new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of any case or 
claim that has been stayed will be resumed.

The appellant also appealed a claim of service connection for 
a depression disorder.  This claim was granted in an October 
2008 rating decision.  The appellant has not disagreed with 
this rating decision.  This issue is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a nexus 
between peripheral vascular disease and the appellant's 
service-connected splenectomy, or any incident of service.

2.  The appellant's peripheral vascular disease was not 
manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The appellant's peripheral vascular disease of the upper 
extremities was not incurred in or aggravated by active 
service; and it may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).

2.  The appellant's peripheral vascular disease of the lower 
extremities was not incurred in or aggravated by active 
service; and it may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection for peripheral vascular disease.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id. 

Prior to initial adjudication of the appellant's claim, 
letters dated in April and July 2004 satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  These letters failed to 
provide notice of the degree of disability and effective date 
elements of Dingess.  Fully compliant notice was provided in 
an April 2008 letter.  Although this letter was not sent 
prior to initial adjudication of the appellant's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in April 2008, he was provided six 
months to respond with additional argument and evidence and 
the claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided to the appellant in 
October 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible, including the treatment records for the appellant's 
January 1987 stroke.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in a service 
connection claim, the examination must be adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value 
of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded an August 2004 medical examination 
to obtain an opinion as to whether his peripheral vascular 
disease was the result of his service-connected splenectomy.  
This opinion was rendered by a medical professional following 
a thorough examination and interview of the appellant and 
review of the literature and the appellant's treatment 
records.  The examiner obtained an accurate history and 
listened to the appellant's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  
The appellant was seen for a second VA examination in August 
2008, which reached similar results.  Therefore, the Board 
finds that the examination is adequate.  See Nieves-
Rodriguez, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Service Connection

The appellant contends that he has claudication, diagnosed as 
peripheral vascular disease, secondary to his service-
connected splenectomy.  For the reasons that follow, the 
Board concludes that service connection is not warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for disability which is proximately due to, or the result of, 
a service connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Secondary service connection may also be established 
for a disorder which is aggravated by a service- connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  38 C.F.R. § 
3.310(c).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.  

The appellant was in a motor vehicle accident in 1970, which 
resulted in multiple injuries, including a ruptured spleen.  
The appellant was hospitalized for a considerable time, 
during which his spleen was removed.  The appellant is 
service-connected for a splenectomy since his separation from 
service in 1986.  

The appellant also has a diagnosis of peripheral vascular 
disease of the legs.  The appellant's VA treatment records 
show treatment for the deep vein thrombosis and continuing 
anti-coagulation therapy.  The appellant had a long history 
of peripheral vascular disease, with a femoral-femoral bypass 
in 2001on the left leg, with a left lower extremity stent 
placed in April 2004.  The appellant underwent an August 2004 
right above knee to below knee popliteal bypass surgery.  He 
has been on anticoagulation therapy with regular Doppler 
evaluation of the lower extremities.  At an August 2008 VA 
examination, he was diagnosed with arteriosclerosis 
obliterans of the lower extremities.  The record is not clear 
whether the appellant currently has peripheral vascular 
disease of the upper extremities.  For the purposes of this 
decision, the Board will assume that the appellant does.

The appellant argues that his splenectomy is the ultimate 
cause of his peripheral vascular disease.  He contends that 
the absence of the spleen led to high platelet levels, which 
in turn caused blood clots (deep vein thrombosis).  The 
appellant has also submitted a copy of a February 1987 
laboratory report, which showed a high platelet count during 
treatment for a stroke.  The appellant is presently service-
connected for the January 1987 stroke.  The appellant argues 
that the stroke was the result of the same process.

With respect to the appellant's statements that his 
peripheral vascular disease is the result of his splenectomy, 
the Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  The appellant is not a medical professional and 
there is no evidence of particular medical expertise.  The 
relationship between a splenectomy and his peripheral 
vascular disease is not something capable of lay observation.  
The appellant's statements amount to a post hoc 
rationalization.  To the extent that the appellant's 
statements constitute lay evidence regarding a nexus between 
the service-connected splenectomy and his peripheral vascular 
disease, the Board gives them no probative weight.  

The appellant has submitted several articles in support of 
his contentions.  An article describing the splenectomy 
procedure from Kendall Regional Medical Center lists deep 
vein clots among the potential complications.  The Board 
notes that the list of potential complications occurs during 
the description of the surgery, not as complications possible 
thirty years afterward.  An article from the Association of 
the Laparoscopic Surgeons of Great Britain and Ireland 
indicates that the removal of the spleen can result in 
platelet counts rising higher than thought desirable.  This 
could lead to the blood having too great a tendency to clot 
and predispose the individual to strokes or heart attacks.  
An entry from the Merck Source database states that spleen 
removal can result in thrombocytosis, an increased platelet 
count, which can cause blood clots.  An entry from Medline 
Plus, a medical database, is identical.  A third entry, 
identical to the Merck Source, was also submitted.  Finally, 
an article from a site called World History indicates that 
the platelet count may rise to high levels, leading to an 
increased risk of clot formation.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a medical article or treatise "can provide 
important support when combined with an opinion of a medical 
professional" if the medical article or treatise evidence 
discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks 
v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. 
App. 509 (1998).  The articles submitted by the appellant do 
raise the possibility of a relationship between his 
splenectomy and his peripheral vascular disease.  Medical 
evidence that is speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Medical opinions expressed in terms of 
"may" also implies "may" or "may not" and are 
speculative.  Id.  Here, the articles couch their terms in 
"can," which indicates a general statement.  The articles 
are not enough, by themselves, to support a finding of a 
relationship between the splenectomy and the peripheral 
vascular disease.

To determine whether the appellant's peripheral vascular 
disease is the result of his splenectomy, the appellant was 
sent for an August 2004 VA examination.  The examiner 
interviewed and examined the appellant and his treatment 
records.  The examiner noted that a relative thrombocytosis 
can be caused by a splenectomy, but indicated that his review 
of literature did not revealed any reported cases of 
thrombosis secondary to a relative thrombocytosis secondary 
to splenectomy.  The examiner stated that, the absence of 
reported cases aside, the appellant's peripheral vascular 
disease was more atherosclerotic in nature, as opposed to 
thrombus.  The examiner noted the plaque build up in his 
peripheral vascular system, which would be unrelated to 
thrombocytosis whether it was from a splenectomy or not.  
Thus, the examiner concluded that the appellant's symptoms of 
peripheral vascular disease were not related to his 
splenectomy.

The appellant was seen for a second VA examination in August 
2008.  The examiner reviewed the appellant's VA treatment 
records and service treatment records.  The examiner reviewed 
the appellant's current Doppler results for the lower 
extremities.  The examiner indicated that he was unaware of 
asplenism being related to peripheral vascular disease.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a relationship 
between the appellant's service-connected splenectomy and his 
peripheral vascular disease.  The appellant's statements 
regarding a nexus are not competent evidence.  The articles 
submitted raise the possibility of a nexus, but are too 
general to support service connection.  The appellant's VA 
treatment records do not address the question.  The only 
remaining evidence consists of the August 2004 and August 
2008 VA examination reports, which both find that a 
relationship is not as likely as not.  The VA examination 
reports indicate that there is no relationship.  Thus, 
preponderance of the evidence does not support either 
causation or aggravation theories of secondary disability.  
Service connection on a secondary basis is not warranted.  
See 38 C.F.R. § 3.310, supra.  

The Board has also considered whether the claims may be 
granted on other bases.  In order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  In the alternative, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and thromboangiitis obliterans or cardiovascular-renal 
disease become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

The appellant was not diagnosed with peripheral vascular 
disease for many years after service.  As the disability has 
been related to an atherosclerotic process, the Board finds 
that the 1970 motor vehicle accident, splenectomy and any 
residual platelet count elevation, including in February 
1987, are not indications that the peripheral vascular 
disease was present during or related to any incident of 
service.  Similarly, the peripheral vascular disease is not a 
listed disability for which a presumption is currently in 
effect and, even if it were, there is no evidence that the 
disability was manifest within one year of separation.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for peripheral vascular 
disease of the upper extremities claimed as secondary to 
service-connected splenectomy is denied.

Entitlement to service connection for peripheral vascular 
disease of the lower extremities claimed as secondary to 
service-connected splenectomy is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


